PER CURIAM.
These consolidated appeals urge that the trial court erred in its entry of a summary final judgment for two appellees. Appellant sued the appellees who were the owners and the operators of a private hospital. The complaint alleged malpractice of the hospital which allegedly contributed to the wrongful death of appellant’s husband.
The trial court properly entered a summary final judgment for the appellees because the pleadings, depositions and answers to interrogatories, together with the affidavits, show no genuine issue as to the fact that appellant’s decedent was not a patient of the hospital, nor was the hospital under a legal duty to perform any services by reason of any fact in the evidence. Cf. Evenson v. Miami Medical Center, Inc., Fla.App.1961, 128 So.2d 626.
Affirmed.